Citation Nr: 0941792	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-13 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and September 2008 rating 
decisions by the RO.  

The Veteran testified at a May 2009 Board hearing before the 
undersigned, sitting in St. Petersburg, Florida.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy while serving in the Republic of Vietnam.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder in service or earlier than May of 1983 when he was 
first treated for a bipolar affective disorder.  

3.  The Veteran currently is not shown to have diagnosis of 
PTSD due to a verified stressor even or any potentially 
verifiable stressor during his period of active service.   

4.  The service-connected bilateral hearing loss, rated 50 
percent disabling, and tinnitus, rated 10 percent disabling; 
combine for a  rating of 60 percent.  

5.  The overall service-connected disability picture 
currently is shown to be productive of a level of industrial 
inadaptability that would prevent the Veteran from securing 
and following substantially gainful employment consistent 
with his occupational background as a factor worker due to 
safety concerns or other forms of light manual labor or 
sedentary work due to communication problems; more than 
marginal or less gainful employment is not demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran does not have innocently acquired psychiatric 
disability manifested by PTSD or a bipolar disorder due to 
disease or injury that was not incurred in or aggravated by 
active service; nor may a psychosis be presumed to have .  38 
U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).  

2.  The criteria for the assignment of a TDIU rating due to 
service-connected disability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18, 4.19, 4.25, 4.26 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Souza v. Brown, 10 Vet. App. 
307, 311 (1997).  

In this case, the Veteran served on active duty in the 
Republic of Vietnam from May 11, 1970 and February 23, 1971.  
His Military Occupational Specialty (MOS) was that as a 
firefighter.  He received the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.  See Form 
DD 214; service personnel records.  

Because the service personnel records, including DD Form 214, 
do not show his receipt of combat-specific citations or 
awards or other evidence establishing that the Veteran 
participated in combat with the enemy, a claimed stressor 
must be corroborated in order to establish service connection 
for PTSD.  

In this case, in a September 2008 memorandum, the RO found 
that the information submitted by the Veteran was 
insufficient to attempt verification through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) or 
the Marine Corps.  

The Veteran's February 2008 statement indicated his stressors 
included seeing Vietnamese people (1) in a military hospital 
who were chopped up, (2) begging for food, being beat up and 
tortured in a village, and (3) hung on crosses and burned.  

An August 2008 statement from the Veteran recounted mortar 
rounds going off over his head when living in an underground 
bunker.  

A VA treatment note dealing with an examination in August 
2008 noted that the Veteran endorsed several general combat 
stressors..  The examiner noted that he was haunted by 
experiences involving his seeing mutilated and possibly 
tortured Vietnamese woman in a hospital and reportedly seeing 
the aftermath of others being tortured and "hungry" people 
coming into his camp.  

However, the Veteran's statements have failed to provide 
dates, names or other specific details that would permit 
independent verification of any claimed incident by VA.  He 
has not presented any competent evidence to support his 
assertions concerning these claimed events in service for the 
purpose of showing that they happened as described.  

Many of the Veteran's reported experiences also are not 
capable of independent corroboration by VA as they related to 
routine or every-day exposure incident to his serving in the 
Republic of Vietnam in 1970 and 1971.  Lacking other 
evidentiary support, the Board must review the Veteran's 
statements in light of the entire record.  

At the May 2009 Board hearing, the Veteran offered more 
details about his claimed stressors.  He testified that he 
assisted at maybe three helicopter crashes in his role as a 
firefighter in Vietnam.  He could remember no dates or names 
of any casualties to facilitate verification of these 
incidents.  

The VA examination in August 2008 did report diagnoses of 
PTSD and bipolar disorder, but the examiner did not directly 
relate the diagnosis of PTSD to a specific event or incident 
of service.  

Although the evidence shows that he performed active duty in 
Vietnam and likely was in or near a combat zone, it does not 
sufficiently support a conclusion that he personally engaged 
in combat, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  There must be credible supporting evidence or 
assertions that the alleged stressor actually occurred to 
warrant service connection.  See Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean the [Board is] required to grant service 
connection for PTSD."  See Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  

The other recent VA treatment records in this regard confirm 
current ongoing treatment for the Veteran's longstanding 
bipolar disorder.  Significantly, an earlier and quite 
reliable medical statement shows that the Veteran had 
undergone "intermittent and continuing care" since being 
hospitalized in May 1983 for a diagnosis of bipolar affective 
disorder manifested by episodes of mania and psychosis, 
becoming delusional, hallucinating, hearing voices and 
believing he was God.  He reportedly lost his job in 1990 
because his employer refused to allow him to operate 
potentially dangerous equipment at work.  

Accordingly, on this record, the Board cannot accept the 
recent diagnosis of PTSD because the evidence preponderates 
against a finding that the Veteran had combat service or 
other independent evidence confirming his account of 
stressors to support that diagnosis.  Thus, a key element of 
the claim based on direct-causation basis (see 38 C.F.R. § 
3.304(f)) is missing.  

Further, there is no medical evidence of any innocently 
acquired psychiatric illness within one year after discharge, 
precluding presumptive service connection for a psychiatric 
disorder generally (as opposed to PTSD specifically).   

Because the Veteran did not engage in combat with the enemy 
or present sufficient evidence to permit verification or 
corroboration of a specific stressor to which a diagnosis of 
PTSD can be linked, the claim of service connection must be 
denied on this record.  
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).  


Entitlement to TDIU

A TDIU rating is assigned when service-connected disabilities 
alone result in such impairment of mind or body that the 
average person is so disabled that he is precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15 (2008).  

If there is only one service-connected disability, it must be 
rated 60 percent or more; if there are two or more service-
connected disabilities, at least one must be rated 40 percent 
or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).

The service-connected disabilities must be so severe as to 
produce unemployability in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted.  38 C.F.R. § 3.341.  

That is, a TDIU rating may not be assigned if unemployability 
is a product of advanced age or of other nonservice-connected 
disabilities, rather than a result of functional impairment 
due solely to service-connected disabilities.  38 C.F.R. 
§ 4.19.  

Here, the Veteran is shown to have met the schedular criteria 
with a combined 60 percent rating assigned for the service-
connected bilateral hearing loss and tinnitus because they 
share a common etiology and involve the same body system.  
The hearing loss is not shown to be total, but the overall 
disability picture is shown to reflect a profound impairment 
in the right ear and a loss approaching severe on the left.  

The evidence shows that the Veteran last gainfully worked in 
a factory setting operating potentially dangerous equipment 
and was apparently terminated due to safety concerns related 
to his mental health.  He is receiving Social Security 
benefits, but has worked recently in a part-time situation 
loading bag at a grocery store.  The more current record 
shows that the Veteran is not working, even at marginal 
employment.  

Given the Veteran's educational background as a high school 
graduate without special training and his demonstrated 
occupational experience as a factory worker for many years, 
his current service-connected disability picture is shown to 
clearly prevent him from working in a industrial setting 
consistent with his previous employment or other such 
endeavors due to demonstrated safety concerns in operating 
dangerous equipment.  

In addition, it is likely, given the extent of his hearing 
disability, that he could not perform other light manual 
labor or sedentary employment of a substantial nature due to 
his dramatic hearing disability that would impair his ability 
to communicate effectively in all but the most quiet work 
settings.  His most recent work in this regard cannot be 
viewed as reflecting an ability to perform substantially 
gainful employment.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, a TDIU rating due to service-connected 
disability is warranted in this case.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in February 2008 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, notice of what part VA 
will attempt to obtain, and notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist.  VA sent the Veteran PTSD 
questionnaires.  However, VA was unable to attempt 
verification of stressors because of the lack of sufficient 
detail in the incidents reported.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  



ORDER

Service connection for claimed PTSD is denied.  

A TDIU rating due to service-connected disability is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


